Citation Nr: 0930639	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  
He received the Purple Heart Medal with three stars.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent, effective January 31, 2005.  

The Veteran testified before the undersigned at a May 2008 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In July 2008, the Board remanded this matter for further 
development.


FINDING OF FACT

The Veteran's PTSD has been manifested by impairment in most 
of the areas of work, school, family relations, judgment, 
thinking, and mood with Global Assessment of Functioning 
(GAF) scores ranging from 50 to 60 and indicative of moderate 
to serious impairment since January 31, 2005.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for PTSD arises from 
the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for PTSD 
is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).
A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan, 16 Vet. App. 
at 444.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

In this case, a January 2005 VA PTSD Clinical Team (PCT) 
consultation note and April 2005 and September 2008 VA 
examination reports indicate that the Veteran had held very 
few jobs since leaving the military, had not had paid 
employment since November 1993, and was involved in full time 
ministry for no pay.  The September 2008 VA examination 
report indicates that the Veteran was employed full time as 
an assistant minister and had lost one week of work in the 
previous year due to feeling tired and stressed.  During the 
May 2008 hearing, the Veteran testified that after worship 
services he did not participate in fellowship with the 
congregation and would immediately leave the church.  He 
further testified that due to his PTSD symptoms, he was 
sometimes unable to do his ministry because he would not feel 
like doing anything and would stay at home.

As for the Veteran's social relationships, his medical 
records indicate significant social impairment due to PTSD.  
For example, the April 2005 VA examination report stated that 
the Veteran had a very diminished social life, his social 
relationships had been very poor since his discharge from the 
military, he had almost no friends and no desire to have 
friends, did not participate in any leisure activities, and 
his relationships were primarily associated with people he 
met at his church.  He avoided people and places that 
reminded him of the military, led a very detached life, and 
had a fairly restricted affect.  The September 2008 VA 
examination report indicates that the Veteran reported social 
isolation due to recurrent interpersonal difficulties, 
emotional withdrawal, significant agoraphobia, and some 
superficial relationships with church members.  He had 
markedly diminished interest or participation in significant 
activities, a feeling of detachment or estrangement from 
others, and a restricted range of affect (e.g. unable to have 
loving feelings).  Furthermore, during the May 2008 hearing 
the Veteran testified that he could not be around people too 
long and would disassociate himself from others.

The evidence also indicates that the Veteran has experienced 
a strained relationship with his family due to PTSD.  For 
example, the April 2005 VA examination report and an August 
2005 written statement submitted by the Veteran (VA Form 21-
4138) indicates that he had been divorced three times.  
During the May 2008 hearing, the Veteran testified that he 
had been married to his current wife for three years and that 
they experienced marital difficulties due to his PTSD induced 
mood swings.  He would get angry and frustrated when his wife 
would ask him questions and had difficulty concentrating on 
his relationship due to an impaired attention span.  The 
September 2008 VA examination report indicates that the 
Veteran reported more pronounced marital problems and that 
his wife complained about his outbursts of anger and 
emotional withdrawal.  On one occasion, the Veteran and his 
wife had almost been involved in a physical altercation.  VA 
psychology notes dated November 2008 to January 2009 indicate 
that the Veteran and his wife participated in marital therapy 
due to their strained relationship.

Furthermore, a January 2005 VA PCT consultation note 
indicates that the Veteran was not very close with his 
daughters and that he reported that he was never a father to 
them.  During the May 2008 hearing, the Veteran testified 
that he was unable to establish a father/daughter 
relationship with his children and that he had a difficult 
time showing his love for them.

As for the Veteran's thinking, the January 2005 VA PCT 
consultation note and April 2005 VA examination report 
indicate that the Veteran experienced intrusive thoughts 
about the military and that he reported difficulty sleeping 
due to recurrent nightmares.  The April 2005 VA examination 
report further indicates that he had difficulty 
concentrating, was constantly on alert, and would have 
chronic passive thoughts of suicide, but no intents or plan.  
A February 2008 VA psychiatry note stated that the Veteran's 
memory was slightly decreased.  During the May 2008 hearing, 
the Veteran testified that while driving he sometimes had 
thoughts of driving into large vehicles in order to "end 
everything".  Furthermore, the September 2008 VA examination 
report indicates that the Veteran reported having guilty 
thoughts and being easily distracted.  He had interrupted 
sleep and would wake up 5 to 6 times per night, sometimes due 
to dreams of combat or interpersonal relational problems.  
The Veteran also experienced auditory hallucinations, however 
they were not persistent.

As for the Veteran's mood, his medical records indicate that 
he has experienced symptoms such as depression, anxiety, 
hypervigilance, and irritability.  For example, the April 
2005 VA examination report indicates that the Veteran 
reported irritability, anger, suspiciousness, and paranoia, 
as well as having a hyper startle response.  He also reported 
a depressed and somewhat tearful mood with feelings of 
hopelessness.  The September 2008 VA examination report 
indicates that the Veteran described himself as moody and 
reported depression of variable severity from day to day.  He 
also reported decreased energy, chronic irritability or 
outbursts of anger, and hypervigilance.  Examination revealed 
a sluggish mood and fair impulse control.

The Board has also considered the GAF scores assigned 
throughout the appeal period.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  The following GAF scores were reflected 
throughout the appeal period:  50 on a March 2005 VA PCT 
initial assessment report, the April 2005 VA examination 
report, May 2005 VA psychiatry and mental health notes, and 
an August 2005 VA psychiatry note; 55 on January, May, and 
September 2006 VA psychiatry notes; 60 on a February 2007 VA 
psychiatry note; and 59 on the September 2008 VA examination 
report.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

However, the GAF score assigned in a case, like an examiner's 
assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 
C.F.R. § 4.126(a).  While the most recent VA examination 
yielded a GAF of 59, the examiner described "significant" 
daily symptoms.

The above evidence indicates deficiencies in most of the 
areas needed for a 70 percent disability rating.  The Veteran 
does not, however, have most of the symptoms contemplated in 
the criteria for a 100 percent disability rating.  For 
example, he does not demonstrate gross impairment in thought 
processes or communication or grossly inappropriate behavior, 
he is not in persistent danger of hurting himself or others, 
he is able to perform activities of daily living, and is 
oriented to time and place.  

While problems with the Veteran's memory have been reported, 
there is no indication of memory loss for names of close 
relatives, own occupation, or name and the September 2008 VA 
examination report indicates that his memory was normal.  The 
Veteran has reported auditory hallucinations, however they 
are not persistent.  The Veteran has also reported suicidal 
thoughts, however he has not indicated any intent or plan, 
and no such thoughts were reported during the September 2008 
VA examination.  Furthermore, although he has not been 
employed in a paid position since 1993, he is currently 
employed full time as an assistant minister and receives a 
minimal stipend from his church.  He continues to maintain 
ties to family members.  Accordingly, the weight of the 
evidence is against a finding that PTSD results in total 
occupational and social impairment.

The Veteran's mental evaluations show that he has been found 
to have serious to moderate impairment in occupational and 
social functioning in most of the areas of work, school, 
family relations, judgment, thinking, and mood, as evidenced 
by the GAFs and assessments of his level of disability.  This 
symptomatology is contemplated by the 70 percent disability 
rating.  Accordingly, the Board finds that an initial rating 
of 70 percent, but no higher, for PTSD, is warranted. 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, No. 2008-7135, 2009 WL 
2096205 (Fed. Cir. July 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disability are sleep impairment, anxiety, irritability, 
depression, intrusive thoughts, nightmares, hallucinations, 
poor concentration, hypervigilance, suicidal thoughts, and 
occupational and social impairment.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation 
for the service connected disability addressed herein is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
granted, effective January 31, 2005.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


